Citation Nr: 1745888	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Veteran represented by:	Timothy E. Hiller, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1988 and again from July 1989 to September 1989.  The Veteran also served in the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2014, the Veteran and his father, in Little Rock, Arkansas, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in November 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran had service from June 13, 1988, to September 29, 1988, and from July 6, 1989, to September 9, 1989.  The record reflects a formal finding of unavailability of service records for the latter period, but not the former period of active service.  Accordingly, the AOJ should attempt to obtain the Veteran's service records for both periods of active service and associate them with the virtual file.  

The Veteran stated that he received mental health care from the Timberlawn Behavioral Health System in Dallas, Texas.  It does not appear that attempts have been made to obtain those records.  

The Veteran contends that during advanced individual training (AIT) at Fort Benning, Georgia, he witnessed a soldier shoot the drill sergeant before killing himself.  In August 2016, VA received a statement from D.J.S. in which he states that he was with the Veteran at Fort Benning when they witnessed the above-described incident.  03/21/2016 Correspondence.  The Board acknowledges the March 2016 formal finding regarding the inability to verify the alleged stressor.  However, the Board finds that the request was too narrow, in that it only asked the Joint Services Records Research Center (JSRRC) verify the death of any drill instructors between July 6, 1989, and September 4, 1989.  The request did not seek to verify whether a soldier shot another individual or himself during the Veteran's period of AIT at Fort Benning.  In other words, a more encompassing request would have been sufficient to verify the alleged in-service stressor, even if the Veteran is mistaken as to some of the details of the incident.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the in-service incident occurred.  

The Veteran contends that his PTSD is related to the in-service incident, thus indicating a nexus between his current psychiatric disorder and his periods of active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded a VA examination to clarify his psychiatric diagnosis and determine whether any diagnosed disorder had its onset in or is otherwise related to his periods of active service.  The examiner should presume the occurrence of the in-service stressor described above.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual file any outstanding service treatment records.  Additionally, through all appropriate sources seek to verify whether a soldier shot another individual or himself during the Veteran's period of AIT at Fort Benning.  

If the above efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.

2.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to his claim of service connection for an acquired psychiatric disorder, including treatment records from Timberlawn Behavioral Health System in Dallas, Texas.  Then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  

3.  After completing directives #1 and #2, request an opinion from a VA psychologist or psychiatrist as to the nature and etiology of any current psychiatric disorder(s).  The examiner should review the virtual file, including a copy of this Remand.  The examiner should presume that during the Veteran's periods of active service, he witnessed a soldier shoot a drill instructor before killing himself.  The examiner should address the following:  

a.  Identify all acquired psychiatric disorders that are currently present (or present during the period of April 1, 2010, to present).  

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent or greater probability) that PTSD manifested during service or is otherwise related to the Veteran's periods of active service, to include the in-service stressor described above? 

c.  For any diagnosed psychiatric disorder other than PTSD, to include schizophrenia, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



